—In a proceeding pursuant to Election Law article 16 to invalidate petitions designating Joseph Jeffries El, Ruth B. Gary, Sr., and Mary Walton-Parrish, as candidates in a primary election to be held on March 7, 1996, for the Republican Party party positions of delegates, and Franklin Gary, Tydka C. Cooper, and Joyce Cardez as alternate delegates, respectively, for the 10th Congressional District to the 1996 Republican National Convention, the appeal is from a judgment of the Supreme Court, Kings County (Garry, J.), dated January 30, 1996, which, after a hearing, denied the application and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
The court properly dismissed the appellants’ proceeding on the ground that they did not have standing to bring the proceeding (see, Matter of Sgambati v New York City Bd. of Elections, 224 AD2d 564 [decided herewith]). In addition, the court did not improvidently exercise its discretion in denying a motion to amend the petition to allege that the appellants have standing as "aggrieved candidates” (see, Felix v Lettre, 204 AD2d 679).
In light of our determination, we need not reach the parties’ remaining contentions. Bracken, J. P., Sullivan, Santucci, Hart and Krausman, JJ., concur.